DETAILED ACTION
	This office action is in response to the application and claims filed on June 17, 2021.  Claims 1-10 are pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.  Any prior art that the Examiner considers particularly pertinent to the examination of original claims 1-10 has been attached in the PTO-892 document.

Drawings
The drawings are objected to because in Figure 4, the term “forth” is listed instead of “fourth” as a typo.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 5, and 7-10 are objected to because of the following informalities: regarding the originally filed claims, there are numerous typos, awkward language, and informalities throughout the claims.  Applicant’s cooperation is requested to carefully review all claims 1-10 in response to this claim objection.  Appropriate correction is respectfully requested.

In particular regarding these claims:
-Claim 1: the phase “enabling QPM use” should read “enabling quasi-phase modulation (QPM) use” listing out the terms once before abbreviation.  Next, the term “micron” or “um” should be consistent (see claim 4).
-Claim 4: the term “the SBO/PBO” should read “the SBO/PBO crystal.”  Also, the term “dimeter” should read “diameter.”
		-Claim 5: the term “regimes” should read “regime” as a singular element.
		-Claim 7: the term “configurations” should read “configuration” as a singular element.
		-Claim 8: the term “nano – sub-nanosecond” should be reviewed.
		-Claim 9: the term “converter” should read “frequency converter” for consistency with claim 1.  Further, the term “slab of SBO/PBO” should read “slab of SBO/PBO crystal.”  Next, the term “SHG” should read “second harmonic generation (SHG)” written out fully once before abbreviation.  Finally, the term “downstream stream” should read “downstream.”
		-Claim 10: the term “the SBO” should read “the SBO/PBO crystal” for consistency with claim 1.  Further, regarding claim 10, if Applicant wishes to clarify that “SBO” (only, not PBO) is the type of nonlinear crystal used for fourth harmonic generation, such features should be clear.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected for the following reasons, and claims 2-10 are also rejected based on their dependency.

Regarding sole independent claim 1, the phrase “the domains have highly parallel walls deviating from one another” in the claim body is a relative phrase which renders the claim indefinite.  The term “highly” to describe “parallel” is not defined by the claim, especially in view of “deviating” features, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, it is not immediately clear what would be the difference in claim scope between a wall of the domain being “highly parallel” or simply “parallel” and then deviating along the length of the NLO crystal.  For these reasons, independent claim 1 is rejected under 35 U.S.C. 112(b) as being vague and indefinite.  Claims 2-10 inherently include such features based on their dependency from claim 1.

Regarding dependent claim 4, the term “minimal dimeter ((sic) diameter)” is rejected for the same frame-of-reference rationale as above for “highly” (in claim 1).  The term “minimal” to describe the diameter is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant’s care is requested when using adjectives, as they may render the claim(s) indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksandrovsky et al. NPL “Deep UV generation and fs pulses characterization using strontium tetraborate.”
Regarding independent claim 1, Aleksandrovky et al. NPL “Deep UV generation…” teaches (ABS; Entire Document, in particular Sections (2) and (3)) a laser system (laser as a whole for the generation of UV), comprising: a laser source outputting light at a fundamental frequency (Section (3), Ti: Sapphire oscillator using RPQM); and a frequency converter operative to convert the fundamental frequency into a higher harmonic (Sections (1) and (2), the SBO samples) and including at least one frequency converting stage which is based on a SBO or PBO crystal (at least strontium tetraborate (SBO) crystal is used in Aleksandrovsky NPL), wherein the SBO/PBO crystal is configured with a plurality of domains with respective periodically alternating polarity of the crystal axes and capable of enabling quasi-phase-matching (QPM) use (Section (2), the domain structure recited in the SBO), wherein the domains of the SBO crystal have parallel walls being arranged from one another in an organized and operative fashion (see Figs. 2(a) – 2(c) of Aleksandrovky).
Regarding independent claim 1, there is no express and exact language in Aleksandrovsky NPL for the limitation of which “the domains have highly parallel walls deviating from one another less than 1 micron over a 10 mm distance.”  Although these features may be implied by Figs. 2(a) – 2(c), in particular Fig. 2(a), because there is no exact and verbatim language used the prior art cannot meet the strict literal requirements for anticipation under 35 U.S.C. 102.  
However, such a feature is found obvious under 35 U.S.C. 103.  The prior art to Aleksandrovsky NPL teaches that a SBO / PBO crystal has domains with essentially parallel walls that are arranged in the orderly fashion disclosed in this NPL document.  Further, one having ordinary skill in the art at the time of the effective filing date would have recognized that such features are suggested and within optimum ranges and optimum values of the micron to mm distances along the length of the SBO crystal of Aleksandrovsky NPL.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Having minimal deviation of parallel walls along the length of a nonlinear SBO crystal would have been realized by one having ordinary skill without any undue experimentation or burden.  For these reasons, independent claim 1 is found obvious over Aleksandrovsky NPL, standing alone.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

Regarding dependent claim 2, Aleksandrovsky NPL can generate at least a fourth harmonic as the “higher” harmonic (Section (4)).
Regarding claim 3, parametric nonlinear optical interactions are implied by the Aleksandrovsky NPL reference, based on the generated harmonic(s).  For these reasons, claim 3 is found obvious over the prior art.  KSR.
Regarding claim 5, Aleksandrovsky NPL can operate at least in the pulsed regime (Ti laser, Section (4)).
Regarding claim 9, the SBO of Aleksandrovsky NPL is single and monolithic as well as being able to create the 4th harmonic by having two integrated sections with different domain periods (Figs. 2(a)-(b); Sections (2) and (4) disclosure).
Regarding claims 4, 6-8, and 10, although there is no express and exact teaching in Aleksandrovsky NPL for these light ranges, diameters with sizes, wavelength range outputs, a MOPA, pulse durations, etc., at the time of the effective filing of the current application, it would have been an obvious matter of common skill and design choice to a person of ordinary skill in the art to use selectable variables or optimum ranges of use, because Applicant has not disclosed that using such ranges and design tolerance of the features of claims 4, 6-8, and 10 provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Aleksandrovsky NPL to perform equally well with these variables employed in the operation of the base claim 1, because these missing claim terms would have been easily recognized and integrated into the design of Aleksandrovsky NPL’s frequency converter using SBO crystal.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, it would have been an obvious matter of common skill and design choice to modify Aleksandrovsky NPL to obtain the invention as specified in claims 4, 6-8, and 10.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. US 2014/0362880 A1, and further in view of Aleksandrovsky et al. NPL “Deep UV generation and fs pulses characterization using strontium tetraborate.”
Regarding independent claim 1, Chuang et al. US 2014/0362880 A1 teaches (ABS; Figs. 2A, 2B, 2C, 4, 5, 6; corresponding text, in particular paragraphs [0047] – [0065]; Claims)) a laser system (CW DUV laser as in cited Figs. above), comprising: a laser source 201 outputting light at a fundamental frequency; and a frequency converter (Figs. 2A-2C, at least element 200) operative to convert the fundamental frequency into a higher harmonic (3rd harmonics shown in Fig. 2A-2C) and including at least one frequency converting stage which is based on at least one periodically poled nonlinear crystal (204/207 Fig. 2A; 224 Fig. 2B; 234/237 Fig. 2C) with domains being essentially parallel with low deviation along the length of the crystal.  Chuang et al. ‘880 also teaches 4th and higher harmonic that can be generated using the systems disclosed.  
Regarding independent claim 1, there is no express and exact language in Chuang et al. ‘880 for the periodically poled nonlinear crystal(s) to be comprised of SBO / PBO and in which “the domains have highly parallel walls deviating from one another less than 1 micron over a 10 mm distance.”
Aleksandrovky et al. NPL “Deep UV generation…” teaches (ABS; Entire Document, in particular Sections (2) and (3)) a laser system (laser as a whole for the generation of UV), comprising: a laser source outputting light at a fundamental frequency (Section (3), Ti: Sapphire oscillator using RPQM); and a frequency converter operative to convert the fundamental frequency into a higher harmonic (Sections (1) and (2), the SBO samples) and including at least one frequency converting stage which is based on a SBO or PBO crystal (at least strontium tetraborate (SBO) crystal is used in Aleksandrovsky NPL), wherein the SBO/PBO crystal is configured with a plurality of domains with respective periodically alternating polarity of the crystal axes and capable of enabling quasi-phase-matching (QPM) use (Section (2), the domain structure recited in the SBO), wherein the domains of the SBO crystal have parallel walls being arranged from one another in an organized and operative fashion (see Figs. 2(a) – 2(c) of Aleksandrovky).  Further, those missing features of claim 1 are found obvious under 35 U.S.C. 103 based on the teachings found in Aleksandrovsky NPL and using common skill in the nonlinear optics art.  The prior art to Aleksandrovsky NPL teaches that a SBO / PBO crystal has domains with essentially parallel walls that are arranged in the orderly fashion disclosed in this NPL document.  Further, one having ordinary skill in the art at the time of the effective filing date would have recognized that such features are suggested and within optimum ranges and optimum values of the micron to mm distances along the length of the SBO crystal of Aleksandrovsky NPL.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Having minimal deviation of parallel walls along the length of a nonlinear SBO crystal would have been realized by one having ordinary skill without any undue experimentation or burden.
Since Chuang et al. ‘880 and Aleksandrovsky NPL are both from the same field of endeavor, the purpose disclosed by Aleksandrovsky NPL would have been recognized in the pertinent art of Chuang et al. ‘880.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Aleksandrovsky NPL, to use a SBO / PBO crystal (with the domains having highly parallel walls deviating from one another less than 1 um over a 10 mm distance) for the nonlinear element in the generation of a higher harmonic, in the device of Chuang et al. ‘880, as a recognized means for outputting higher harmonic, up to 3rd, 4th, 5th, higher, etc.  For these reasons, independent claim 1 is found obvious over Chuang et al. ‘880 and further in view of Aleksandrovsky NPL.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

Regarding dependent claim 2, Aleksandrovsky NPL can generate at least a fourth harmonic as the “higher” harmonic (Section (4)), accordingly the combination of Chuang / Aleksandrovsky would have made these features obvious as a whole.  KSR.
Regarding claim 3, parametric nonlinear optical interactions are implied by the Aleksandrovsky NPL reference, based on the generated harmonic(s).  Accordingly the combination of Chuang / Aleksandrovsky would have made these features obvious as a whole.  KSR.
Regarding claim 5, Aleksandrovsky NPL can operate at least in the pulsed regime (Ti laser, Section (4)), and accordingly the combination of Chuang / Aleksandrovsky would have made these features obvious as a whole.  KSR.
Regarding claim 9, the SBO of Aleksandrovsky NPL is single and monolithic as well as being able to create the 4th harmonic by having two integrated sections with different domain periods (Figs. 2(a)-(b); Sections (2) and (4) disclosure), and accordingly the combination of Chuang / Aleksandrovsky would have made these features obvious as a whole.  KSR.
Regarding claims 4, 6-8, and 10, although there is no express and exact teaching in the Chuang ‘880 / Aleksandrovsky NPL COMBO for these light ranges, diameters with sizes, wavelength range outputs, a MOPA, pulse durations, etc., at the time of the effective filing of the current application, it would have been an obvious matter of common skill and design choice to a person of ordinary skill in the art to use selectable variables or optimum ranges of use, because Applicant has not disclosed that using such ranges and design tolerance of the features of claims 4, 6-8, and 10 provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the Chuang ‘880 / Aleksandrovsky NPL COMBO to perform equally well with these variables employed in the operation of the base claim 1, because these missing claim terms would have been easily recognized and integrated into the design of the Chuang ‘880 / Aleksandrovsky NPL COMBO’s frequency converter using SBO crystal.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, it would have been an obvious matter of common skill and design choice to modify the Chuang ‘880 / Aleksandrovsky NPL COMBO to obtain the invention as specified in claims 4, 6-8, and 10.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A, N, and V:

-Reference A to Perlov ‘284 is from the same Assignee and at least one Common Inventor, and relates to the nonlinear SBO/PBO crystal itself. 
-Reference N to Bahar WO ‘263 is pertinent to the generation of broadband coherent laser pulses based on four-wave mixing in an NLO crystal (see Fig. 4).
-Reference V to Aleksandrovsky NPL “Observation of spontaneously….” Is pertinent to nonlinear crystals such as SBO used in generation of frequency conversion. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571)272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        December 2, 2022